Citation Nr: 1714231	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-45 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran had active duty service from August 1987 to December 1987, and from August 1988 to September 1992. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2008 rating decision of the VA Regional Office (RO) in Manchester, New Hampshire.  

A November 2012 Decision Review Officer (DRO) hearing was held.   Thereafter, the July 2013 Board videoconference hearing was held before a Veterans Law Judge.  When that judge retired from employment with the Board, a February 2017 letter was sent requesting clarification whether the Veteran wanted a new hearing.  The Veteran responded and declined a new hearing, and this case will proceed accordingly.  

Previously, a November 2013 Board decision granted the claim of service connection for tinnitus; there were several claims denied including an increased disability rating for service-connected posttraumatic stress disorder (PTSD), then rated 30 percent disabling.  On appeal to the U.S. Court of Appeals for Veterans Claims (Court), the Court vacated the portion of the Board's decision denying an increased rating for PTSD, remanding the matter to the Board.  Following an August 2015 Board remand, the October 2015 RO rating decision increased the evaluation for PTSD to 50 percent, from July 11, 2013.  

Thereafter, an April 2016 Board decision granted 50 percent for PTSD for the period prior to July 11, 2013, and denied a higher rating than 50 percent throughout.  There was no further appeal to the Court.  Ordinarily that would bring the case to a close.  However, the Board then also undertook appellate jurisdiction over an inextricably intertwined claim for a TDIU, based upon a September 2015 letter from a VA readjustment counseling therapist averring unemployability, which raised a TDIU claim (a prior claim, for that benefit, had been formally withdrawn back in 2013).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also VAOPGCPREC 6-96 (Aug. 16, 1996).  
FINDING OF FACT

The Veteran is not rendered incapable of substantially gainful employment as the consequence of service-connected disability.  Based on what the record shows, he has been gainfully employed for an extended period of time.  


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

For the TDIU claim being decided, the Board finds VA's duty to notify was satisfied by timely notice correspondence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There is clear showing that the letter was sent by May 2016 (actual letter not on file in Veterans Benefits Management System (VBMS) database) based upon the Veteran's May 2016 completed statement upon the originally enclosed form letter response.  

Moreover, VA's duty to assist has been fulfilled through obtaining VA outpatient medical records.  The Veteran has undergone a VA examination on this claim, specifically to obtain a Social and Industrial Survey assessment of occupational capacity in view of impact of service-connected disability.  The examination results are sufficient to properly rate the claim.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  This examination as well as VA records development was provided consistent with prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  An additional July 2016 Vet Center vocational assessment letter was obtained.  As indicated, a Board videoconference was previously held, and upon retirement of the hearing judge, the Veteran declined the opportunity available for a new hearing.  The Veteran also previously attended a DRO hearing.  There is no indication of further evidence or information to obtain.  The Board will proceed to a decision.

TDIU Claim on its Merits

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities.  

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose. 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a); see Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 (since updated at Part IV.ii.2.F.1.c (Nov. 9, 2015)).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage"). 

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the Veteran's ability to work might be limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the Veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

The Board has considered the claim, and finds that the criteria for a TDIU are not met.  The record reflects with considerable consistency, the Veteran is gainfully employed at this time.  His job prospects are good.  Whereas there were a few years with more sporadic employment, the preponderance of evidence does not establish he was singularly unemployable during that time period.

Preliminarily, the Veteran's disability ratings awarded do meet the initial schedular criteria for a TDIU, by a 60 percent rating in effect before 2008, for the service-connected disorder of chronic fatigue syndrome (CFS).  The dispositive issue becomes whether the Veteran retains employment capacity in view of service-connected disabilities.      

Reviewing the evidence bearing upon this factor, the Veteran's December 2010 TDIU formal application (VA Form 21-8940) indicates he last worked full-time in April 2008, and having become too disabled to work in February 2010 due to PTSD and CFS.  He indicated prior full-time employment consistent from June 2005 through December 2008 (with no more than three month gaps between jobs) all in medical sales, gross monthly earnings between $5,000 and $5,300.  In 2008 he had earned $130,000 on annual basis.  From April 2008 to February 2010 he worked 10-40 hours a week, with gross monthly earnings of $3,000.  As for educational history he indicated having completed three years of college, including program for becoming a Licensed Nurse Practitioner at a nursing school.  He also underwent VA Chapter 31 Vocational Rehabilitation training from February 2008 through August 2011 to obtain his Bachelor of Arts in Business from a university.   

At his January 2009 PTSD examination, his symptoms resulted in at most intermittent difficulties with performing occupational tasks, while functioning satisfactorily in routine behavior and normal conversation.  On re-examination in June 2010, the Veteran reported job difficulties, having been fired from his last job for not being on time.  He otherwise considered himself a conscientious employee, and the examiner estimated no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In a May 2012 Report of Contact, the Veteran indicated he wanted to withdraw from continuing Regional Office review of his original claim for a TDIU.  The TDIU was ultimately determined to resume, following receipt of Vet Center counselor's September 2015 correspondence accepted as another informal TDIU claim.  This was in accordance with applicable law.  See Rice, 22 Vet. App. 447.  

Beginning in January 2015, there is documentation that the Veteran had some work performance related issues, apparently with volume of medical equipment sales.  

A February 2015 letter from a counselor within the Manchester VA Medical Center (VAMC) indicates that the Veteran's PTSD impacted levels of stress, concentration, attention span and organization; then outlined the accommodations necessary for the Veteran to perform optimally in a work environment; then stated that "with accommodation, [the Veteran] shall be able to perform the duties assigned in his job description safely and with dedication in a motivated and self-directed manner."  

The September 2015 VA Vet Center letter from a Readjustment Counseling Therapist, to the contrary, recounts the Veteran's PTSD related symptoms, and the Veteran reportedly being unable to continue to maintain gainful employment due to difficulty with authority figures.  According to the treatment provider, "Given the chronic and severe nature of his PTSD, and the longstanding inability to pursue or maintain gainful employment, this writer sees no future permanent improvement in [the Veteran's] overall condition.  [The Veteran] attends regular individual counseling sessions on a bi-weekly basis and I have seen his functioning decline over the past year."  (An identical statement was provided again in 
July 2016.)

The September 2015 VA PTSD examination report noted that since March 2015, the Veteran was working for a company collecting data from hospitals about pharmaceuticals, working about 30-32 hours a week, without missing much work.  The Veteran stated he believed his performance there was fine.  He had finished his bachelor's degree in business May 2012, and was now in an MBA program in part through VA Vocational Rehabilitation.  

Thereafter, VA outpatient records confirm much of the above.  Also, the September 2016 TDIU VA Form 21-8940 lists current employment as indicated with highest gross earning per month for recent employment about $5,500; total income over the past 12 months of about $77,000.  

The July 2016 VA Social and Industrial Survey denotes:

Impact on Employment:  The Veteran is currently working as a LPN, out in the community, states that he has a good relationship with supervisor/peers, and they are aware and accommodating to his challenges, especially as it is related to his irritable colon.  The Veteran states that when the application for employability was submitted, other things were going on in his life with divorce, his children, substance [abuse] and PTSD.  In addition, he has been going to school, finishing a BA, MS, and is considering getting a BSN if possible to widen his options for employment while still staying in the medical field.  It is this writer's opinion that no one service-connected disability would be the cause of employability, but added to life's challenges along with PTSD, lack of sleep, and irritable bowel syndrome makes it a difficult situation but not unemployable.  

Impact on Social Functioning:  The Veteran's current employment requires interaction with patients in the community.  In addition the Veteran is able to function in a social situation that occurs within the school setting.  The Veteran is able to assess the environment to minimize the effect of PTSD symptoms and [other service-connected disability].

Based on the foregoing, it is readily apparent that the Veteran is in good stead occupationally, including for purposes of his future vocational attainment as substantiated by having obtained several advanced degrees.  The interruptions in the past in employment history appear to have been for no more than a few months at a time, with overall income in excess of that which would indicate or qualify for marginal employment.  The Board acknowledges the averment of some impact of service-connected disability upon employability, but this has not precluded a mostly consistent gainful work history.  Moreover, whereas the September 2015 Vet Center counselor's letter alludes to a severe condition ostensibly limiting job prospects, the well-supported opinion of the 2016 VA Social and Industrial Survey, in conjunction with the work history is clearly to the contrary.  Rather, it has been demonstrated that the Veteran is employable. 

The preponderance of the evidence not warranting assignment of a TDIU total rating, the claim is denied, VA's benefit-of-the-doubt doctrine not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for TDIU is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


